DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in response to Applicant’s Request for Reconsideration dated 01/26/2021. 
Claim(s) 1-29 are currently pending. 
Claim(s) 19-22, 24-26 and 27-29 have been withdrawn. 
Claim(s) 1, 9, 10 and 23 have been amended. 

Election/Restrictions
Claim 1 is allowable. The restriction requirement among Species A1-A4, Species B1-B3 and Species C1-C11, as set forth in the Office action mailed on 10/03/2019, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 10/03/2019 is partially withdrawn.  Claim 11, directed to a floating platform in which each of the plates are flat (Species A4), is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claims 19-22 (Group II) directed to a method for manufacturing a floating platform for solar panels, claims 24-26 (Group III) directed to a  directed to a method for securing a strap assembly, remain withdrawn from consideration because they do not require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
This application is in condition for allowance except for the presence of claims 19-22 (Group II) directed to a method for manufacturing a floating platform for solar panels, claims 24-26 (Group III) directed to a method and apparatus for securing a strap assembly, and claims 27-29 (Group IV) directed to a method for securing a strap assembly, said Groups II to IV non-elected without traverse (see response filed on 07/18/2020).  Accordingly, claims 19-22, 24-26 and 27-29 are been cancelled.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

Cancel claims 19-22 and 24-29.

In claim 1, line 16, after “permitting air entering” delete “the”.

In claim 23, line 20, after “permitting air entering” delete “the”.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1 and 23
The prior art of record, whether alone or in combination, fails to teach or fairy suggest each of the plurality of plates comprising “a channel, the channel being a conduit and, having a first portion, the first portion being fluidly connected to and providing an opening in a bottom surface of the ballast chamber, passing through the ballast chamber, and having one or more openings adapted to pass water into the ballast chamber, and having a second portion, the second portion being fluidly connected to the first portion and passing through the float chamber, the second portion being fluidly connected to and providing an opening in an upper surface of the float chamber, permitting air entering from the one or more openings in the first portion in the ballast chamber to exit through the opening in the upper surface of the float chamber” in the context of other limitations recited in the claims.
Alwitt teaches a plurality of plates (710) [Figs. 7A and 7B, paragraph 0102].

However, the combination of Alwitt and Cap does not teach a channel in which a second portion is fluidly connected to a first portion such that an opening for permitting air from the ballast chamber to exit through the float chamber is provided. 
One would not be motivated to modify Alwitt and/or Cap with a channel required in the claims because such would require a substantial reconstruction and redesign of the elements shown in Alwitt and Cap, as well as a change in the basic principle under which the construction of the prior art was designed to operate.
Regarding claims 2-18
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAYLA GONZALEZ RAMOS whose telephone number is (571)272-5054.  The examiner can normally be reached on Monday - Thursday, 9:00-5:00 - EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303)297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/MAYLA GONZALEZ RAMOS/Primary Examiner, Art Unit 1721